DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of pairs of light-emitting reset control signal lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 10, 12-20, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 8: It recites “a plurality of pairs of light-emitting reset control signal lines, which extend in the row direction and area spaced apart from each other in the column direction”. However, the drawing of the specification does not describe “a plurality of pairs of light-emitting reset control signal lines. The drawing only describe a plurality of light-emitting reset control signal lines, the sub-pixels in m-th row is connected to one of the plurality of light-emitting reset control signal lines. Therefore, it is not enable one skilled in the art to make and/or use claim invention.
As to claims 10-20: Claims 10-20 are dependent claim of claim 8. Therefore, claims 10-20 are rejected with same rationale as claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8: Claim 8 is a dependent claim of claim 1. It recites “a plurality of pairs of light-emitting reset control signal lines”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a plurality of pairs of light-emitting reset control signal lines” in claim 8 is used by the claim to mean “a plurality of pairs of light-emitting reset control signal lines” while the accepted meaning is “the plurality of pairs of driving reset control signal lines” as described in the claim 1. Therefore, the term is indefinite because the specification does not clearly redefine the term.
As to claims 10-20: Claims 10-20 are dependent claim of claim 8. Therefore, claims 10-20 are rejected with same rationale as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-13, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2008/0150846 A1) in view of IKEGAMI (US 2006/0279478 A1).
As to claim 1: Chung discloses an array substrate (Fig. 4, “an array substrate 102”), comprising: 
a substrate (Fig. 4, “a substrate 102”); 
a pixel array disposed on the substrate, comprising a plurality of sub-pixels arranged in a plurality of rows and a plurality of columns (Fig. 4, a pixel array disposed on the substrate, comprising “a plurality of sub-pixels” arranged in a plurality of rows and a plurality of columns), wherein each of the sub-pixels has a pixel circuit (Figs. 4-5, each of the sub-pixels has a pixel circuit; ¶0020), and a data signal input terminal, a scan signal input terminal, and a driving reset control signal input terminal coupled to the pixel circuit (Fig. 5, “a data signal input terminal DATA”, “a scan signal input terminal S[N]”, and “a driving reset control signal input terminal S[N-1] and EMB[N]” coupled to the pixel circuit; ¶0057-0081), the pixel circuit comprises a data writing circuit, a driving circuit and a driving reset circuit (Fig. 5 shows “a data writing circuit SW_TR1”, “a driving circuit DR-TR” and “a driving reset circuit SW_TR5 and SW_TR6”; ¶0057-0081), the driving circuit comprises a control terminal, a first terminal, and a second terminal (Fig. 5 shows a control terminal, a first terminal, and a second terminal), the data writing circuit is coupled to the data signal input terminal, the scan signal input terminal and the first terminal of the driving circuit, and is configured to provide a data signal to the first terminal of the driving circuit under a control of a scan signal (Fig. 5 shows the data writing circuit is coupled to the data signal input terminal, the scan signal input terminal and the first terminal of the driving circuit, and is configured to provide a data signal to the first terminal of the driving circuit under a control of a scan signal; ¶0057-0081), the driving circuit is configured to provide a driving current to a light-emitting device (Fig. 5 shows the driving circuit is configured to provide a driving current to “a light-emitting device OLED”; ¶0057-0081), and the driving reset circuit is coupled to the driving reset control signal input terminal, the control terminal of the driving circuit, and a reset voltage terminal, and is configured to reset the control terminal of the driving circuit under a control of the driving reset control signal (Fig. 5, the driving reset circuit is coupled to the driving reset control signal input terminal, the control terminal of the driving circuit, and a reset voltage terminal, and is configured to reset the control terminal of the driving circuit under “a control of the driving reset control signal S[N-1]”; ¶0057-0081); 
a plurality of pairs of scan signal lines, extending in a row direction and being spaced apart from each other in a column direction, wherein each of the plurality of pairs of scan signal lines comprises a first scan signal line and a second scan signal line, and a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row, where m is an integer greater than or equal to 1, and wherein the first scan signal line of the m-th pair of scan signal lines is configured to provide a first driving reset control signal to the driving reset control signal input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixels in the m-th row, where n is an integer greater than or equal to 1, and the second scan signal line of the m-th pair of scan signal lines is configured to provide a Attorney Docket No. ZHIP-004-O1USsecond scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row (Figs. 4-5, “a plurality of pairs of scan signal lines S[N-1] and S[N], extending in a row direction and being spaced apart from each other in a column direction, wherein each of the plurality of pairs of scan signal lines comprises “a first scan signal line S[N-1]” and “a second scan signal line S[N]”, and a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row, where m is an integer greater than or equal to 1, and wherein the first scan signal line S[N-1] of the m-th pair of scan signal lines is configured to provide a first driving reset control signal to the driving reset control input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixels in the m-th row, where n is an integer greater than or equal to 1, and the second scan signal line S[N] of the m-th pair of scan signal lines is configured to provide a Attorney Docket No. ZHIP-004-O1USsecond scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row; ¶0051-0058); and 
a plurality of pairs of driving reset control signal lines, extending in the row direction and being spaced apart from each other in the column direction, wherein each of the plurality of pairs of driving reset control signal lines comprises a first driving reset control signal line and a second driving reset control signal line, and a m-th pair of driving reset control signal lines corresponds to the sub-pixels in the m-th row, wherein the first driving reset control signal line of the m-th pair of driving reset control signal lines is configured to provide a first driving reset control signal to the driving reset control signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row and the second driving reset control signal line of the m-th pair of driving reset control signal lines is configured to provide a second driving reset control signal to the driving reset control signal input terminal of the sub-pixel in a 2n-th column from the sub-pixels in the m-th row of sub-pixels (Figs. 4-5, “a plurality of pairs of driving reset control signal lines S[N-1] and EMB[N]”, extending in the row direction and being spaced apart from each other in the column direction, wherein each of the plurality of pairs of driving reset control signal lines comprises “a first driving reset control signal line S[N-1]” and “a second driving reset control signal line EMB[N], and a m-th pair of driving reset control signal lines corresponds to the sub-pixels in the m-th row, wherein the first driving reset control signal line S[N-1] of the m-th pair of driving reset control signal lines is configured to provide a first driving reset control signal to the driving reset control signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row, and the second driving reset control signal line EMB[N] of the m-th pair of driving reset control signal lines is configured to provide a second driving reset control signal to the driving reset control signal input terminal of the sub-pixel in a 2n-th column from the sub-pixels in the m-th row of sub-pixels; ¶0051-0058), and 
the first scan signal line of the m-th pair of scan signal lines and the second driving reset control signal line of the m-th pair of driving reset control signal lines are the same signal line (Figs. 4-5, the first scan signal line S[N-1] of the m-th pair of scan signal lines and the second driving reset control signal line S[N-1] of the m-th pair of driving reset control signal lines are the same signal line; ¶0051-0081).
Chung discloses all claim limitation except the first scan signal line of the m-th pair of scan signal lines is also configured to provide the first scan signal to the scan signal input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixel in the m-th row. However, Ikegami teaches an array substrate (Fig. 15, “an array substrate 32”), comprising: a plurality of pairs of scan signal lines, extending in a row direction and being spaced apart from each other in a column direction (Fig. 15, a plurality of pairs of scan signal lines C and Y, extending in a row direction and being spaced apart from each other in a column direction), wherein each of the plurality of pairs of scan signal lines comprises a first scan signal line and a second scan signal line (Fig. 15, “a first scan signal line C1” and “a second scan signal line Y1”), and a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row (Fig. 15 shows a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row), wherein the first scan signal line of the m-th pair of scan signal lines is configured to provide a first scan signal to a scan signal input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixels in the m-th row, and the second scan signal line of the m-th pair of the scan signal lines is configured to provide a second scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row (Fig. 15 shows the first scan signal line C1 of the m-th pair of scan signal lines is configured to provide a first scan signal to a scan signal input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixel in the m-th row, and the second scan signal line Y1 of the m-th pair of the scan signal lines is configured to provide a second scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to alternatively rearrange connections of the first scan signal line, the result of the rearrangement is predictable that the first scan signal line of the m-th pair of the scan signal lines is connected to the scan input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixels in the m-th row and the reset input terminal of the sub-pixel in a 2n-th column from the sub-pixels in the m-th row, the first scan signal line is configured to provide a first scan signal to the scan signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row and to provide the driving reset signal to the reset input terminal of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row; and the second scan signal line of the m-th pair of the scan signal lines is configured to provide a second scan signal to the scan signal input terminal of the sub-pixels in 2n-th column from the sub-pixels in the m-th row as taught by Ikegami. The motivation would have been in order to simplify the lines for connecting the pixel circuits to the scanning lines or the light-emission control lines (Ikegami: ¶0013).
As to claim 2: Chung discloses the data writing circuit comprises a data writing transistor, and the driving reset circuit comprises a driving reset transistor, wherein a first electrode of the data writing transistor is coupled to the data signal input terminal, a second electrode of the data writing transistor is coupled to the first terminal of the driving circuit, and a gate of the data writing transistor is coupled to the scan signal input terminal, wherein a first electrode of the driving reset transistor is coupled to the control terminal of the driving circuit, a second electrode of the driving reset transistor is coupled to the reset 4Attorney Docket No. ZHIP-004-O1US voltage terminal, and a gate of the driving reset transistor is coupled to the driving reset control signal input terminal (Fig. 5, the data writing circuit comprises “a data writing transistor SW_TR1”, and the driving reset circuit comprises “a driving reset transistor SW_TR5”, wherein a first electrode of the data writing transistor is coupled to the data signal input terminal DATA, a second electrode of the data writing transistor is coupled to the first terminal of the driving circuit DR-TR, and a gate of the data writing transistor is coupled to the scan signal input terminal S[N], wherein a first electrode of the driving reset transistor is coupled to the control terminal of the driving circuit DR-TR, a second electrode of the driving reset transistor is coupled to the reset 4Attorney Docket No. ZHIP-004-O1US voltage terminal Vinit, and a gate of the driving reset transistor is coupled to the driving reset control signal input terminal S[N-1]), wherein the first scan signal line of the m-th pair of scan signal lines comprises the gate of the data writing transistor of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row of and the gate of the driving reset transistor of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row (Figs. 4-5, the first scan signal line of the m-th pair of scan signal lines comprises the gate of the data writing transistor SW_TR1 of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row of and the gate of the driving reset transistor SW_TR5 of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row; ¶0051-0081).  
As to claim 3: Chung discloses the pixel circuit further comprises a compensation circuit, which is coupled to the second terminal of the driving circuit, the control terminal of the driving circuit and the scan signal input terminal, and configured to perform threshold compensation on the driving circuit according to the scan signal (Fig. 5, “a compensation circuit SW_TR4”, which is coupled to the second terminal of the driving circuit DR-TR, the control terminal of the driving circuit DR-TR and the scan signal input terminal S[N], and configured to perform threshold compensation on the driving circuit according to the scan signal; ¶0051-0081).  
As to claim 4: Chung discloses the compensation circuit comprises a compensation transistor, wherein a first electrode of the compensation transistor is coupled to the second terminal of the driving circuit, a second electrode of the compensation transistor is coupled to the control terminal of the driving circuit, and a gate of the compensation transistor is coupled to the scan signal input terminal, wherein the first scan signal line of the m-th pair of scan signal lines further comprises the gate of the compensation transistor in the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row (Figs. 4-5, the compensation circuit comprises “a compensation transistor SW_TR4”, wherein a first electrode of the compensation transistor is coupled to the second terminal of the driving circuit DR-TR, a second electrode of the compensation transistor is coupled to the control terminal of the driving circuit DR-TR, and a gate of the compensation transistor is coupled to the scan signal input terminal S[N], wherein the first scan signal line of the m-th pair of scan signal lines further comprises the gate of the compensation transistor in the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row; ¶0051-0081).  
As to claim 5: Chung discloses the pixel circuit further comprises a storage circuit, coupled to a first voltage terminal and the control terminal of the driving circuit, and configured to store a voltage difference between the first voltage source 5Attorney Docket No. ZHIP-004-O1US and the control terminal of the driving circuit (Fig. 5, the pixel circuit further comprises “a storage circuit C”, coupled to a first voltage terminal and the control terminal of the driving circuit DR-TR, and configured to store a voltage difference between the first voltage source VDD 5Attorney Docket No. ZHIP-004-O1USand the control terminal of the driving circuit DR-TR; ¶0056).  
As to claim 6: Chung discloses a plurality of light-emitting control signal lines, which extend in the column direction, and area spaced apart from each other in the row direction (Figs. 4-5, “a plurality of light-emitting control signal lines EM”, which extend in the column direction, and area spaced apart from each other in the row direction), the sub-pixel further comprises a light-emitting control signal terminal, and the pixel circuit further comprises a light-emitting control circuit (Figs. 4-5, the sub-pixel further comprises “a light-emitting control signal terminal EM[N]”, and the pixel circuit further comprises “a light-emitting control circuit SW_TR2, SW_TR3”), wherein the light-emitting control circuit is coupled to the light-emitting control signal terminal, the first voltage terminal, the driving circuit, and the light-emitting device, and configured to apply a first voltage from the first voltage source to the driving circuit, and to apply a driving current generated by the driving circuit to the light-emitting device, and wherein a m-th light-emitting control signal line is configured to be coupled to the light-emitting control signal terminal of the sub-pixels in the m-th row to provide the light-emitting control signal (Fig. 5, wherein the light-emitting control circuit is coupled to the light-emitting control signal terminal EM[N], the first voltage terminal VDD, the driving circuit DR-TR, and the light-emitting device OLED, and configured to apply a first voltage from the first voltage source VDD to the driving circuit DR-TR, and to apply a driving current generated by the driving circuit to the light-emitting device OLED, and wherein a m-th light-emitting control signal line is configured to be coupled to the light-emitting control signal terminal of the sub-pixels in the m-th row to provide the light-emitting control signal; ¶0051-0081).  
As to claim 8: Claim 8 is a dependent claim of claim 6. The prior arts Chung and Ikegami further discloses a plurality of pairs of light-emitting reset control signal lines, which extend in the row direction and area spaced apart from each other in the column direction (Chung: Fig. 4, “a plurality of pairs of light-emitting reset control signal lines S[N-1] and EMB[N]”, which extend in the row direction and area spaced apart from each other in the column direction; ¶0051-0081, wherein the plurality of pairs of driving reset control signal lines are also acting as the light-emitting reset control signal lines); the sub-pixel further comprises a light-emitting reset control signal input terminal, and the pixel circuit further comprises a light-emitting reset circuit, which is coupled to the light-emitting reset control signal input terminal, the reset voltage terminal, and the light-emitting device, and configured to reset the light-emitting device under a control of a light-emitting reset control signal, whe; w;l, ;      rein each of the plurality pairs of light-emitting reset control signal lines comprises a first light-emitting reset control signal line and a second light-emitting reset control signal line, and a m-th pair of light-emitting reset control signal lines corresponds to sub-pixels in the m-th row, and wherein the first light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines is configured to provide a first light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row, and the second light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines is configured to provide a second light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row (Chung: Figs. 4-5, the sub-pixel further comprises “a light-emitting reset control signal input terminal EMB[N], and the pixel circuit further comprises “a light-emitting reset circuit SW_TR6”, which is coupled to the light-emitting reset control signal input terminal EMB[N], the reset voltage terminal Vinit, and the light-emitting device OLED, and configured to reset the light-emitting device under a control of a light-emitting reset control signal, whe; w;l, ;      rein each of the plurality pairs of light-emitting reset control signal lines comprises “a first light-emitting reset control signal line S[N-1] and “a second light-emitting reset control signal line EMB[N], and a m-th pair of light-emitting reset control signal lines corresponds to sub-pixels in the m-th row, and wherein the first light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines is configured to provide a first light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row, and the second light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines is configured to provide a second light-emitting reset control signal to the light-emitting reset control signal input terminal of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row; ¶0051-0081; Ikegami: Fig. 1, a plurality of pairs of light-emitting signal lines, each of the plurality pairs of light-emitting signal lines comprises a first light-emitting signal line and a second light-emitting signal line, wherein the first light-emitting signal line of the m-th pair of light-emitting signal lines is configured to provide a first light-emitting signal to the light-emitting signal input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row, and the second light-emitting signal line of the m-th pair of light-emitting reset control signal lines is configured to provide a second light-emitting signal to the light-emitting reset control signal input terminal of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row). In addition, the same motivation is used as the rejection of claim 8.  
As to claim 10: Chung discloses the first light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines and the first driving reset control signal line of a (m+1)-th pair of driving reset control signal lines are the same signal line, and the second light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines and the second driving reset control signal line of the (m+1)-th pair of driving reset control signal lines are the same signal line (Figs. 4-5 show the first light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines and the first driving reset control signal line of a (m+1)-th pair of driving reset control signal lines are the same signal line, and the second light-emitting reset control signal line of the m-th pair of light-emitting reset control signal lines and the second driving reset control signal line of the (m+1)-th pair of driving reset control signal lines are the same signal line; ¶0051-0081).  
As to claim 11: Chung discloses a data signal line extending in the column direction, and the data signal input terminals of the sub-pixels in each column are connected to a corresponding data line to receive a data signal (Figs. 4-5, “a data signal line D” extending in the column direction, and the data signal input terminals DATA of the sub-pixels in each column are connected to a corresponding data line D to receive a data signal; ¶0051-0081).  
As to claim 12: Chung discloses a reset voltage source signal line extending in the column direction, and configured to provide a reset voltage to a corresponding pixel circuit (Figs. 4-5 show a reset voltage source signal line extending in the column direction, and configured to provide a reset voltage to a corresponding pixel circuit; ¶0051-0081, wherein an initial power supply unit served a reset voltage source unit is connected to the reset voltage source line in the column direction).  
As to claim 13: Chung discloses the compensation circuit comprises a compensation transistor, the driving circuit comprises a driving transistor, the light-emitting  control circuit comprises a first light-emitting control transistor and a second light-emitting control transistor, the light-emitting reset circuit comprises a light-emitting reset transistor, and the storage circuit comprises a capacitor, wherein a first electrode of the driving transistor is coupled to the first terminal of the driving circuit, and a second electrode of the driving transistor is coupled to the second terminal of the driving circuit, and a gate of the driving transistor is coupled to the control terminal of the driving circuit, 
wherein a first electrode of the first light-emitting control transistor is coupled to the first 8Attorney Docket No. ZHIP-004-O1US voltage terminal, a second electrode of the first light-emitting control transistor is coupled to the first electrode of the driving transistor, and a gate of the first light-emitting control transistor is coupled to the light-emitting control signal input terminal, 
wherein a first electrode of the second light-emitting control transistor is coupled to the second electrode of the driving transistor, a second electrode of the second light-emitting control transistor is coupled to a first electrode of the light-emitting device, and a gate of the second light-emitting control transistor is coupled to the light-emitting control signal input terminal, wherein a first electrode of the light-emitting reset transistor is coupled to the first electrode of the light-emitting device, a second electrode of the light-emitting reset transistor is coupled to the reset voltage terminal, and a gate of the light-emitting reset transistor is coupled to the light-emitting reset control signal input terminal, and 
wherein a first electrode of the capacitor is coupled to the gate of the driving transistor, and a second electrode of the capacitor is coupled to the first voltage terminal (Figs. 4-5, the driving circuit comprises “a driving transistor DR-TR”, the light-emitting control circuit comprises “a first light-emitting control transistor SW_TR2” and “a second light-emitting control transistor SW_TR3”, the light-emitting reset circuit comprises “a light-emitting reset transistor SW_TR6”, and the storage circuit comprises “a capacitor C”, wherein a first electrode of the driving transistor DR-TR is coupled to the first terminal of the driving circuit DR-TR, and a second electrode of the driving transistor DR-TR is coupled to the second terminal of the driving circuit DR-TR, and a gate of the driving transistor DR-Tr is coupled to the control terminal of the driving circuit, wherein a first electrode of the first light-emitting control transistor SW_TR2 is coupled to the first voltage terminal VDD, a second electrode of the first light-emitting control transistor is coupled to the first electrode of the driving transistor DR-TR, and a gate of the first light-emitting control transistor SW_TR2 is coupled to the light-emitting control signal input terminal EM[N], wherein a first electrode of the second light-emitting control transistor SW_TR3  is coupled to the second electrode of the driving transistor DR-TR, a second electrode of the second light-emitting control transistor is coupled to a first electrode of the light-emitting device OLED, and a gate of the second light-emitting control transistor is coupled to the light-emitting control signal input terminal EM[N], wherein a first electrode of the light-emitting reset transistor SW_TR6 is coupled to the first electrode of the light-emitting device OLED, a second electrode of the light-emitting reset transistor is coupled to the reset voltage terminal Vinit, and a gate of the light-emitting reset transistor is coupled to the light-emitting reset control signal input terminal EMB[N], and wherein a first electrode of the capacitor C is coupled to the gate of the driving transistor DR-TR, and a second electrode of the capacitor is coupled to the first voltage terminal VDD). 
As to claim 22: Chung discloses a display panel, comprising the array substrate according to claim 1 (Fig. 4, a display panel, comprising the array substrate according to claim 1; ¶0010-0011).  
As to claim 23: Chung discloses a display device, comprising the display panel according to claim 22 (Fig. 4, a display device, comprising the display panel according to claim 22; ¶0010-0011).

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2008/0150846 A1) in view of IKEGAMI (US 2006/0279478 A1), as applied to claim 13 above, and further in view of SONG et al (US 2019/0385522 A1).
As to claim 14: Chung disclose an active semiconductor layer located on the substrate, which comprises an active region of a transistor in the pixel circuit (Figs. 4-5, an active semiconductor layer located on the substrate, which comprises an active region of a transistor in the pixel circuit, wherein semiconductor elements represent an active semiconductor layer; ¶0012).
Chung and Ikegami do not expressly disclose the sub-pixels in the m-th row: the active semiconductor layer of the sub-pixel in the (2n-1)-th column comprises a first part, a second part, and a third part that are spaced apart from each other, wherein the first part and the second part are arranged sequentially in the row direction, and a combination of the first part with the second part and the third part are arranged sequentially in the column direction, wherein the first part comprises the active regions of the driving reset transistor and the compensation transistor in the sub-pixel in the (2n-1)-th column, wherein the second part comprises the active region of the data writing transistor in the sub-pixel in the (2n-1)-th column, and wherein the third part comprises the active regions of the driving transistor, the first light-emitting control transistor, the second light-emitting control transistor, and the light-emitting reset transistor in the sub-pixel in the (2n-1)-th column, wherein the active semiconductor layer of the sub-pixel in the 2n-th column comprises a fourth part and a fifth part sequentially arranged in the column direction, wherein the fourth part comprises the active regions of the driving reset transistor, the data writing transistor, the compensation transistor, the driving transistor, the first light-emitting control transistor, and the second light-emitting control transistor in the sub-pixel in the 2n-th column, and wherein the fifth part comprises the active region of the light-emitting reset transistor in the sub-pixel in the 2n-th column. However, Song teaches an array substrate (Fig. 1, “an array substrate”), comprising: a substrate (Fig.1, “a substrate”); a pixel array disposed on the substrate, comprising a plurality of sub-pixels arranged in a plurality of rows and a plurality of columns (Fig. 1, a pixel array disposed on the substrate, comprising “a plurality of sub-pixels 1” arranged in a plurality of rows and a plurality of columns; ¶0025-0029), an active semiconductor layer of the sub-pixel in the (2n-1)-th column comprises a first part, a second part, and a third part that are spaced apart from each other, wherein the first part and the second part are arranged sequentially in the row direction, and a combination of the first part with the second part and the third part are arranged sequentially in the column direction, wherein the first part comprises the active regions of the driving reset transistor and the compensation transistor in the sub-pixel in the (2n-1)-th column, wherein the second part comprises the active region of the data writing transistor in the sub-pixel in the (2n-1)-th column, and wherein the third part comprises the active regions of the driving transistor, the first light-emitting control transistor, the second light-emitting control transistor, and the light-emitting reset transistor in the sub-pixel in the (2n-1)-th column, wherein the active semiconductor layer of the sub-pixel in the 2n-th column comprises a fourth part and a fifth part sequentially arranged in the column direction, wherein the fourth part comprises the active regions of the driving reset transistor, the data writing transistor, the compensation transistor, the driving transistor, the first light-emitting control transistor, and the second light-emitting control transistor in the sub-pixel in the 2n-th column, and wherein the fifth part comprises the active region of the light-emitting reset transistor in the sub-pixel in the 2n-th column (Figs. 4A-4L, 5-7, an active semiconductor layer of the sub-pixel in the (2n-1)-th column comprises a first part, a second part, and a third part that are spaced apart from each other, wherein the first part and the second part are arranged sequentially in the row direction, and a combination of the first part with the second part and the third part are arranged sequentially in the column direction, wherein the first part comprises the active regions of the driving reset transistor and the compensation transistor in the sub-pixel in the (2n-1)-th column, wherein the second part comprises the active region of the data writing transistor in the sub-pixel in the (2n-1)-th column, and wherein the third part comprises the active regions of the driving transistor, the first light-emitting control transistor, the second light-emitting control transistor, and the light-emitting reset transistor in the sub-pixel in the (2n-1)-th column, wherein the active semiconductor layer of the sub-pixel in the 2n-th column comprises a fourth part and a fifth part sequentially arranged in the column direction, wherein the fourth part comprises the active regions of the driving reset transistor, the data writing transistor, the compensation transistor, the driving transistor, the first light-emitting control transistor, and the second light-emitting control transistor in the sub-pixel in the 2n-th column, and wherein the fifth part comprises the active region of the light-emitting reset transistor in the sub-pixel in the 2n-th column; ¶0006, 0059-0104). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung and Ikegami to implement an active semiconductor layer for the sub-pixel, wherein the sub-pixels in the m-th row: the active semiconductor layer of the sub-pixel in the (2n-1)-th column comprises a first part, a second part, and a third part that are spaced apart from each other, wherein the first part and the second part are arranged sequentially in the row direction, and a combination of the first part with the second part and the third part are arranged sequentially in the column direction, wherein the first part comprises the active regions of the driving reset transistor and the compensation transistor in the sub-pixel in the (2n-1)-th column, wherein the second part comprises the active region of the data writing transistor in the sub-pixel in the (2n-1)-th column, and wherein the third part comprises the active regions of the driving transistor, the first light-emitting control transistor, the second light-emitting control transistor, and the light-emitting reset transistor in the sub-pixel in the (2n-1)-th column, wherein the active semiconductor layer of the sub-pixel in the 2n-th column comprises a fourth part and a fifth part sequentially arranged in the column direction, wherein the fourth part comprises the active regions of the driving reset transistor, the data writing transistor, the compensation transistor, the driving transistor, the first light-emitting control transistor, and the second light-emitting control transistor in the sub-pixel in the 2n-th column, and wherein the fifth part comprises the active region of the light-emitting reset transistor in the sub-pixel in the 2n-th column as taught by Song. The motivation would have been in order to have the transistors of the pixel includes the transistors T1 to T7 includes a conductive layer forming an electrode, a semiconductor layer forming a channel, and an insulating layer (Song: ¶0059).
As to claim 15: Claim 15 is a dependent claim of claim 14. The combination of the prior arts Chung and Song further disclose claim limitation of a first conductive layer located on a side of the active semiconductor layer away from the substrate, wherein the first conductive layer comprises the first driving reset control signal line, the first scan signal line, the second scan signal line, the first electrode of the capacitor, the light-emitting control signal line, the first light-emitting reset control signal line, and the second light-emitting reset control signal line sequentially arranged in the column direction, wherein the first scan signal line is used as the second driving reset control signal line, and the first electrode of the capacitor and the gate of the driving transistor are an integral structure (Chung: Figs. 4-5, a first conductive layer located on a side of the active semiconductor layer away from the substrate, wherein the first conductive layer comprises the first driving reset control signal line, the first scan signal line, the second scan signal line, the first electrode of the capacitor, the light-emitting control signal line, the first light-emitting reset control signal line, and the second light-emitting reset control signal line sequentially arranged in the column direction, wherein the first scan signal line is used as the second driving reset control signal line, and the first electrode of the capacitor and the gate of the driving transistor are an integral structure; ¶0055-0081; Song: Figs. 1-7, a first conductive layer located on a side of the active semiconductor layer away from the substrate, wherein the first conductive layer comprises the first driving reset control signal line, the first scan signal line, the second scan signal line, the first electrode of the capacitor, the light-emitting control signal line, the first light-emitting reset control signal line, and the second light-emitting reset control signal line sequentially arranged in the column direction, wherein the first scan signal line is used as the second driving reset control signal line, and the first electrode of the capacitor and the gate of the driving transistor are an integral structure; ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 15.  
As to claim 16: Claim 16 is a dependent claim of claim 15. The combination of the prior arts Chung and Song further disclose claim limitation of a part of the first driving reset control signal line, an orthographic projection of which on the substrate overlaps with an10Attorney Docket No. ZHIP-004-O1US orthographic projection of the first part of the active semiconductor layer on the substrate, is the gate of the driving reset transistor in the sub-pixel in the (2n-1)-th column, parts of the first scan signal line, orthographic projections of which on the substrate overlaps with orthographic projections of the first part, the second part, and the fourth part of the active semiconductor layer on the substrate, are respectively the gates of the compensation transistor and the data writing transistor in the sub-pixel in the (2n-1)-th column as well as the driving reset transistor in the sub-pixel in the 2n-th column, parts of the second scan signal line, orthographic projections of which on the substrate overlaps with an orthographic projection of the fourth part of the active semiconductor layer on the substrate, are respectively the gates of the data writing transistor and the compensation transistor in the sub-pixel in the 2n-th column, a part of the first electrode of the capacitor in the sub-pixel in the (2n-1)-th column, an orthographic projection of which on the substrate overlaps with an orthographic projection of the third part of the active semiconductor layer on the substrate, is the gate of the driving transistor in the sub-pixel in the (2n-1)-th column, a part of the first electrode of the capacitor in the sub-pixel in the 2n-th column, an orthographic projection of which on the substrate overlaps with an orthographic projection of the fourth part of the active semiconductor layer on the substrate, is the gate of the driving transistor in the sub-pixel in the 2n-th column, parts of the light-emitting control signal line, orthographic projections of which on the substrate overlaps with orthographic projections of the third part and the fourth part of the active semiconductor layer on the substrate, are respectively the gates of the first light-emitting control transistor and the second light-emitting control transistor in the sub-pixel in the (2n-1)-th column, and the first light-emitting control transistor and the second light-emitting control transistor in the sub-pixel in the 2n-th column, a part of the first light-emitting reset control signal line, an orthographic projection of which on the substrate overlaps with an orthographic projection of the third part of the active semiconductor layer on the substrate, is the gate of the light-emitting reset transistor in the sub- pixel in the (2n-1)-th column, and a part of the second light-emitting reset control signal line, an orthographic projection of which on the substrate overlaps with an orthographic projection of the fifth part of the active semiconductor layer on the substrate, is the gate of the light-emitting reset transistor in the sub- pixel in the 2n-th column (Chung: Figs. 4-5, ¶0055-0081; Song: Figs. 1-7, ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 16.  
As to claim 17: Claim 17 is a dependent claim of claim 16. The combination of the prior arts Chung and Song further disclose claim limitation of a second conductive layer located on a side of the first conductive layer away from the substrate, the second conductive layer comprising a second electrode of the capacitor and a first voltage source signal line as a first voltage source arranged in the column direction, wherein an orthographic projection of the second electrode of the capacitor on the substrate at least partially overlap with an orthographic projection of the first electrode of the capacitor on the substrate, and the first voltage source signal line extends in the row direction and is integrally formed with the second electrode of the capacitor (Chung: Figs. 4-5, ¶0055-0081; Song: Figs. 1-7, ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 17. 
As to claim 18: Claim 18 is a dependent claim of claim 17. The combination of the prior arts Chung and Song further disclose claim limitation of a third conductive layer located on a side of the second conductive layer away from the substrate, wherein the third conductive layer comprises the data signal line, the reset voltage source signal line, a second voltage source signal line as the first voltage source, a third voltage source signal line as the first voltage source, a first connecting portion, a second connecting portion, a third connecting portion, a fourth connecting portion, a fifth connecting portion, and a sixth connecting portion, 12Attorney Docket No. ZHIP-004-O1US wherein one end of the first connecting portion is coupled to the first electrode of the compensation transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the second electrode of the driving transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the second connecting portion is coupled to the first electrode of the driving reset transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the gate of the driving transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the third connecting portion is coupled to the second electrode of the data writing transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the first electrode of the driving transistor in the sub-pixel in the (2n-1)-th column, wherein the fourth connecting portion is coupled to the second electrode of the second light-emitting control transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the fifth connecting portion is coupled to the first electrode of the driving reset transistor in the sub-pixel in the 2n-th column, and the other end is coupled to the gate of the driving transistor in the sub-pixel in the 2n-th column, wherein one end of the sixth connecting portion is coupled to the second electrode of the second light-emitting control transistor in the sub-pixel in the 2n-th column, and the other end is coupled to the first electrode of the light-emitting reset transistor in the sub-pixel in the 2n-th column, wherein the data signal line is coupled to the first electrode of the data writing transistor in the sub-pixel in the (2n-1)-th column and the first electrode of the data writing transistor in the sub-pixel in the 2n-th column, wherein the second voltage source signal line extends in the column direction and is located in the sub-pixel in the (2n-1)-th column, and is coupled to the second electrode of the capacitor and the first electrode of the first light-emitting control transistor in the sub-pixel in the (2n-1)-th column, and 13Attorney Docket No. ZHIP-004-O1US wherein the third voltage source signal line extends in the column direction and is located in the sub-pixel in the 2n-th column, and is coupled to the second electrode of the capacitor and the first electrode of the first light-emitting control transistor in the sub-pixel in the 2n-th column (Chung: Figs. 4-5, ¶0055-0081; Song: Figs. 1-7, ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 18. 
As to claim 19: Claim 19 is a dependent claim of claim 18. The combination of the prior arts Chung and Song further disclose claim limitation of the second conductive layer further comprises a first additional reset voltage source signal line and a second additional reset voltage source signal line extending in the row direction, wherein the first additional reset voltage source signal line and the second additional reset voltage source signal line are coupled to the reset voltage source signal line, wherein the second electrode of the capacitor and the first voltage source signal line are located between the first additional reset voltage source signal line and the second additional reset voltage source signal line in the column direction (Chung: Figs. 4-5, ¶0055-0081; Song: Figs. 1-7, ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 19. 
As to claim 20: Claim 20 is a dependent claim of claim 19. The combination of the prior arts Chung and Song further disclose claim limitation of a third conductive layer located on a side of the second conductive layer away from the substrate, wherein the third conductive layer comprises the data signal line, the reset voltage source signal line, a second voltage source signal line as the first voltage source, a third voltage source signal line as the first voltage source, a first connecting portion, a second connecting portion, a third connecting portion, a fourth connecting portion, a fifth connecting portion, a sixth connecting portion, a seventh connecting portion, an eighth connecting portion, a ninth connecting portion, and a tenth connecting portion, wherein one end of the first connecting portion is coupled to the first electrode of the compensation transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the second electrode of the driving transistor in the sub-pixel in the (2n-1)-th column, 14Attorney Docket No. ZHIP-004-O1US wherein one end of the second connecting portion is coupled to the first electrode of the driving reset transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the gate of the driving transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the third connecting portion is coupled to the second electrode of the data writing transistor in the sub-pixel in the (2n-1)-th column, and the other end is coupled to the first electrode of the driving transistor in the sub-pixel in the (2n-1)-th column, wherein the fourth connecting portion is coupled to the second electrode of the second light-emitting control transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the fifth connecting portion is coupled to the first electrode of the driving reset transistor in the sub-pixel in the 2n-th column, and the other end is coupled to the gate of the driving transistor in the sub-pixel in the 2n-th column, wherein one end of the sixth connecting portion is coupled to the second electrode of the second light-emitting control transistor in the sub-pixel in the 2n-th column, and the other end is coupled to the first electrode of the light-emitting reset transistor in the sub-pixel in the 2n-th column, wherein one end of the seventh connecting portion is coupled to the first additional reset voltage source signal line, and the other end is coupled to the second electrode of the driving reset transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the eighth connecting portion is coupled to the second additional reset voltage source signal line, and the other end is coupled to the second electrode of the light- emitting reset transistor in the sub-pixel in the (2n-1)-th column, wherein one end of the ninth connecting portion is coupled to the first additional reset voltage source signal line, and the other end is coupled to the second electrode of the driving reset transistor in the sub-pixel in the 2n-th column, wherein one end of the tenth connecting portion is coupled to the second additional reset 15Attorney Docket No. ZHIP-004-O1USvoltage source signal line, and the other end is coupled to the second electrode of the light- emitting reset transistor in the sub-pixel in the 2n-th column, wherein the second voltage source signal line extends in the column direction and is located in the sub-pixel in the (2n-1)-th column, and is coupled to the second electrode of the capacitor and the first electrode of the first light-emitting control transistor in the sub-pixel in the (2n-1)-th column, and wherein the third voltage source signal line extends in the column direction and is located in the sub-pixel in the 2n-th column, and is coupled to the second electrode of the capacitor and the first electrode of the first light-emitting control transistor in the sub-pixel in the 2n-th column (Chung: Figs. 4-5, ¶0055-0081; Song: Figs. 1-7, ¶0006, 0059-0104). In addition, the same motivation is used as the rejection of claim 20. 


Response to Arguments
Applicant’s arguments filed on August 29, 2022 have been fully considered but they are not persuasive.
Applicant argues “one signal line SOm/REm works as both a fist scan signal line and a second driving reset control signal line… In other word, the signal from the sharing line has different functions for different rows” (Arguments/Remarks. pg. 2). However, Examiner respectively disagrees. 
According to Fig. 2, the sharing line SOm/REm is for the same row of the sub-pixels.
Applicant argues “In other words, in the array substrate, the odd and even columns in the same row of sub- pixels are different from each other. For the odd and even columns in the same row of sub-pixels, the scan signal line and the driving reset control signal line are set, respectively. Two scan signals are provided to the odd and even columns of sub-pixels. Two driving reset control signals are provided to the odd and even columns of sub-pixels. Furthermore, for one row of sub-pixels, the first scan signal line shares one signal line with the second driving reset control signal line. The sharing line provides the same signal to the odd and the even column but with different functions. Specifically, the same signal works as both the scan signal for the odd column of sub-pixels, and driving reset control signal for the even columns of sub-pixels” (Arguments/Remarks, pg. 3). However, Examiner respectively disagrees.
First, “in the array substrate, the odd and even columns in the same row of sub- pixels are different from each other”. According to Figs. 3-4 of the specification, all sub-pixels are same configuration.
 Second, “For the odd and even columns in the same row of sub-pixels, the scan signal line and the driving reset control signal line are set, respectively. Two scan signals are provided to the odd and even columns of sub-pixels. Two driving reset control signals are provided to the odd and even columns of sub-pixels”, wherein “the first scan signal line of the m-th pair of scan signal lines and the second driving reset control signal line of the m-th pair of driving reset control signal lines are the same signal line”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant argues that Murphy neither mentions nor suggest a heads-up display (Argument, pg. 9, third para.). For instant case, the arguments correspond to a piecemeal analysis of the references since the primary prior art Chung teaches two scan signal lines S[N-1] and S[N] provide two scan signals to the odd and even columns of sub-pixels, two driving reset control signal lines S[N-1] and EMB[N] provide two driving reset control signals to the odd and even columns of sub-pixels, wherein the first scan signal line S[N-1] is acting the second driving reset control signal line for providing the second driving reset control signal. The secondary prior art Ikegami teaches an array substrate (Fig. 15, “an array substrate 32”), comprising: a plurality of pairs of scan signal lines, extending in a row direction and being spaced apart from each other in a column direction (Fig. 15, a plurality of pairs of scan signal lines C and Y, extending in a row direction and being spaced apart from each other in a column direction), wherein each of the plurality of pairs of scan signal lines comprises a first scan signal line and a second scan signal line (Fig. 15, “a first scan signal line C1” and “a second scan signal line Y1”), and a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row (Fig. 15 shows a m-th pair of scan signal lines corresponds to the sub-pixels in a m-th row), wherein the first scan signal line of the m-th pair of scan signal lines is configured to provide a first scan signal to a scan signal input terminal of the sub-pixel in a (2n-1)-th column form the sub-pixel in the m-th row, and the second scan signal line of the m-th pair of the scan signal lines is configured to provide a second scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row (Fig. 15 shows the first scan signal line C1 of the m-th pair of scan signal lines is configured to provide a first scan signal to a scan signal input terminal of the sub-pixel in a (2n-1)-th column from the sub-pixel in the m-th row, and the second scan signal line Y1 of the m-th pair of the scan signal lines is configured to provide a second scan signal to sub-pixel in a 2n-th column from the sub-pixels in the m-th row). Therefore, the combination of the prior arts clearly teaches claim limitation.
Third, “Furthermore, for one row of sub-pixels, the first scan signal line shares one signal line with the second driving reset control signal line. The sharing line provides the same signal to the odd and the even column but with different functions. Specifically, the same signal works as both the scan signal for the odd column of sub-pixels, and driving reset control signal for the even columns of sub-pixels”. For instant case, the claim limitation represents two scan signa lines and two driving reset signal lines, wherein “the first scan signal line of the m-th pair of scan signal lines and the second driving reset control signal line of the m-th pair of driving reset control signal lines are the same signal line”. According to Fig. 1, it describes two scan lines SOm/SEm for the same row of the sub-pixels, and two driving reset control signal lines ROm/REm, wherein the second driving reset signal line is only connected to the scan signal input terminal of the sub-pixel in the (2n-1)-th column in the m-th row and the second scan signal line is connected to the scan signal input terminal of the sub-pixel in the 2n-th sub-pixels in the m-th row, the first scan signal line is connected the scan signal input terminal of the sub-pixel in the (2n+1)-th sub-pixels in the m-th row, and the second scan signal line is connected to the scan signal input terminal of the sub-pixel in the m-th row. Therefore, it does not show a sharing line. According to Fig. 2, It describes one scan signal line SEm; one driving reset signal line ROm for providing a driving reset signal to the reset input terminal of the sub-pixel of the (2n-1)-th column in the m-th row, and one sharing line SOm/REm for providing a signal to the scan input terminal of the sub-pixel of the (2n-1)-th column in the m-th row; the scan signal line Sem for providing a scan signal to the scan input terminal of the sub-pixel of the 2n-th column in the m-th row, the sharing line SOm/REm for providing the signal to the reset input terminal of the sub-pixel of the 2n-th column in the m-th row, and so on. Therefore, Fig. 2 does not include a pair of two scan lines and a pair of two driving reset lines. Applicant might amend claim based on either one of Fig. 1 and Fig. 2. 
In accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. For instant case, the primary prior art Chung teaches one scan signal line for providing a scan signal S[N] to the input terminal of the sub-pixels in the m-th row; one driving reset signal line EMB[N] for providing a driving reset signal to the input terminal of the sub-pixels in the m-th row; and a sharing signal line S[N-1] for providing the driving reset signal to the sub-pixels in the m-th row. The secondary prior art Ikegami teaches a sharing signal for providing a scan signal to the scan input terminal of the sub-pixel of (2n-1)-th column in the m-th row and a driving reset signal to the reset input terminal of the sub-pixel of 2n-th column in the m-th row (Fig. 15 shows “a sharing signal Y1” for providing a scan signal to the scan input terminal of the sub-pixel of (2n-1)-th column in the m-th row and a driving reset signal to the reset input terminal of the sub-pixel of 2n-th column in the m-th row). Therefore, the combination of the prior arts clearly teaches claim limitation.
Applicant argues “Chung at least doesn’t disclose and teach the feature in claim 1 in this application as follows: A) a plurality of pairs of scan signa lines; B) a plurality of pairs of driving reset control signal lines, C) the first scan signal line of the m-th pair of scan signal lines and the second driving reset control signal line of the m-th pair of driving reset control signal lines are the same signal line” (Arguments/Remarks, pg. 4-5). However, Examiner respectively disagrees. As addressed above, Fig. 1 shows two scan signal lines and two driving reset control lines. However, two scan signal lines and two driving reset control lines are not connected as described in the claim 1. Fig. 2 shows one scan signal line, one driving reset control line, and one sharing signal line, but it does not show a plurality of pairs of the scan signal lines; a plurality of pairs of the driving reset control signal lines, wherein the sharing signal line provides a signal to the scan input terminal of the sub-pixel in the (2n-1)-th column from the sub-pixels in the m-th row as a scan signal and to the reset input terminal of the sub-pixel in the 2n-th column from the sub-pixels in the m-th row as a driving reset control signal. Therefore, Fig. 2 does not describes a plurality of pairs of scan signal lines and a plurality of pairs of driving reset control signal lines. It seems that claim limitation contains both features of Fig. 1 and Fig. 2. However, Fig. 1 and Fig. 2 are distinct. Therefore, a claim limitation cannot contains both features of Fig. 1 and Fig. 2. Applicant might consider to amend claim based on either one of Fig. 1 and Fig. 2. 
In response to applicant’s no teaching or combining, the examiner respectively disagrees. The rejection is based on 35 U.S.C. 103(a) by the prior arts Chung and Ikegami. For instant case, as address above, the primary prior art Chung teaches all claim limitation except the first scan line for providing the scan signal to the scan input terminal of the (2n-1)-th sub-pixel from the sub-pixels in the m-th row. The secondary prior art Ikegami teaches the first scan line Y1 for providing the scan signal to the scan input terminal of the (2n-1)-th sub-pixel from the sub-pixels in the m-th row and the driving reset control signal to the reset input terminal of the 2n-th sub-pixel form the sub-pixels in the m-th row. Therefore, the combination of the prior arts teaches all claim limitations. 
Applicant argues “Ikegami also fails to disclose the distinctive feature C” (Arguments/Remarks, pg. 7). However, Examiner respectively disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant argues that Murphy neither mentions nor suggest a heads-up display (Argument, pg. 9, third para.). For instant case, the arguments correspond to a piecemeal analysis of the references since the primary prior art Chung teaches the first scan signal line S[N-1] of the m-th pair of scan signal lines and the second driving reset control signal line S[N-1] of the m-th pair of driving reset control signal lines are the same signal line. Ikegami teaches a sharing signal line Y1 for providing a scan signal to the input terminal of the sub-pixel of the (2n-1)-th from the sub-pixels in the m-th row and a driving reset control signal to the input terminal of the sub-pixel of the 2n-th from the sub-pixels in the m-th row, wherein the rejection of the claim is based on the combination of the references Chung and Ikegami.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693